In a proceeding pursuant to CPLR article 78 to review a determination of the respondent State commissioner, dated November 4, 1977 and made after a statutory fair hearing, which affirmed the determination of the local agency reducing petitioner’s grant of public assistance, to recover an overpayment, said petitioner appeals from a judgment of the Supreme Court, Westchester County, dated August 3, 1978, which dismissed the petition. Judgment affirmed, without costs or disbursements. The respondent State commissioner’s determination is supported by substantial evidence. Contrary to the petitioner’s contention, this is not a proper case to *625apply the doctrine of collateral estoppel because there is no clear identity of issue. Rather, this case must be determined upon its own peculiar set of facts. Hopkins, J. P., Rabin, O’Connor and Weinstein, JJ., concur.